Citation Nr: 0515202	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  04-02 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether a timely appeal was filed with respect to an April 
2001 rating decision denying entitlement to an increased 
rating for a right knee replacement and denying entitlement 
to total disability rating due to individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from February 1957 until 
February 1961.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2002 letter determination of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.  The RO found that the veteran had not 
timely appealed an April 6, 2001 rating decision which had 
denied entitlement to an evaluation in excess of 60 percent 
for a total right knee replacement, and denied entitlement to 
a TDIU rating. 


FINDINGS OF FACT

1.  Notice of an April 2001 rating decision which denied 
entitlement to an evaluation in excess of 60 percent for a 
total right knee replacement, and denied entitlement to a 
TDIU rating, was issued on April 11, 2001.  

2.  Following the issuance of a statement of the case on 
March 19, 2002, concerning the timeliness of the veteran's 
appeal on the issues of entitlement to an increased rating 
for right knee replacement and for TDIU, a written statement 
which could be construed as a substantive appeal as to the 
issue of entitlement to an increased rating for a right knee 
replacement was not received by the RO until July 17, 2002.

3.  Following the issuance of a statement of the case on 
March 19, 2002, concerning the timeliness of the veteran's 
appeal on the issues of entitlement to an increased rating 
for right knee replacement and for TDIU, a written statement 
which could be construed as a substantive appeal as to the 
issue of entitlement to a TDIU rating was not received by the 
RO until August 13, 2002.




CONCLUSION OF LAW

The RO's April 2001 decision that denied the veteran's claims 
of entitlement to an increased rating for a right knee 
replacement, and for a TDIU rating, was not timely appealed.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters- the VCAA

Initially, the Board notes that the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), was 
signed into law in November 2000.  The VCAA, among other 
things, eliminated the well-grounded-claim requirement and 
amended VA's duty to notify claimants and their 
representatives of any information or evidence necessary to 
substantiate their claims.  See generally VCAA §§ 3, 4, 7.  
However, during the drafting of the VCAA, Congress observed 
that it is important to balance the duty to assist  

against the futility of requiring VA to develop 
claims where there is no reasonable possibility 
that the assistance would substantiate the claim.  
For example, wartime service is a statutory 
requirement for VA [NSC] pension benefits.  
Therefore, if a veteran with only peacetime service 
sought pension, no level of assistance would help 
the veteran prove the claim; and if VA were to 
spend time developing such a claim, some other 
veteran's claim where assistance would be helpful 
would be delayed.  

146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of 
Sen. Rockefeller).  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this 
particular claim, the VCAA duties to notify and assist are 
not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); 
see also Sabonis, supra. 

Relevant law and regulations

Appellate review of a RO decision is initiated by a timely 
filed notice of disagreement and completed by a timely filed 
substantive appeal after a statement of the case is 
furnished. 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2004).

After the statement of the case is provided to the appellant, 
the appellant must file a formal appeal within 60 days from 
the date the statement of the case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 
C.F.R. § 20.302(b) (2004).  By regulation this formal appeal 
must consist of either "a properly completed VA Form 1-9. . . 
or correspondence containing the necessary information."  See 
38 C.F.R. § 20.202 (2004); see also Cuevas v. Principi, 3 
Vet. App. 542, 546 (1992).

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme, 
which requires the filing of both a notice of disagreement 
and a formal appeal.  The formal appeal permits the appellant 
to consider the reasons for an adverse RO decision, as 
explained in the statement of the case, and to formulate and 
present specific arguments relating to errors of fact or law 
made by the RO.  See 38 U.S.C.A. § 7105 (West 2002); see also 
Roy v. Brown, 5 Vet. App. 554 (1993).

Pursuant to 38 U.S.C.A. § 7105(d)(5) (West 2002), the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  See 
Rowell v. Principi, 4 Vet. App. 9, 17 (1993) [if there is a 
failure to comply with the law or regulations, it is 
incumbent upon the Board to reject the application for review 
on appeal].  While the Board must construe such arguments in 
a liberal manner for purposes of determining whether they 
raise issues on appeal, any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed may be dismissed.  In addition, the Board notes that 
38 U.S.C.A. § 7108 provides that an application for review on 
appeal shall not be entertained unless it is in conformity 
with the applicable law governing the Board's jurisdiction 
and filing of notices of disagreement and appeals.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3) (West 2002).  A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303 (2004).

Factual background

In the present case, service connection was initially granted 
for status post meniscectomy of the right knee in a May 1985 
rating decision.  A 10 percent initial evaluation was 
assigned.  Notice of the determination was issued on June 6, 
1985, and the veteran did not initiate an appeal within one 
year of that notification.  

On June 5, 1986, the veteran requested an increased rating 
for the right knee disability.  An October 1986 rating 
decision confirmed and continued the 10 percent rating.  
Notice of the determination was issued on October 7, 1986.  
No appeal was taken therefrom.

In June 1995, the veteran filed an increased rating claim.  
The disability evaluation for the right knee disability was 
increased to 30 percent in an October 1995 rating action.  
Notice of that RO determination was issued on November 7, 
1995.  No appeal was taken within one year of the date of the 
notification letter.

Pursuant to a routine review clinical examination, a January 
1998 rating decision confirmed and continued the 30 percent 
rating for the right knee disability.  Notice of the 
determination was issued on January 8, 1998.  

In July 1998, the veteran again requested an increased rating 
as to his service-connected right knee disability on the 
basis that the symptoms had worsened.  While his 30 percent 
evaluation for status post medial meniscectomy was 
maintained, a separate 10 percent rating for degenerative 
arthritis was established in a March 1999 rating decision.  
Notice of the determination was issued on April 5, 1999.  In 
a letter received in May 1999, the veteran indicated current 
clinical information had not been referenced in the March 
1999 RO rating determination. 

By rating decision in May 1999, the veteran was awarded a 
temporary total convalescence rating from May 3, 1999, the 
date of his total knee replacement surgery, through June 30, 
2000.  The earlier combined 40 percent rating was to be 
restored as of July 1, 2000.  Notice of that action was 
issued by letters dated June 1, 1999, and August 10, 1999.

In May 2000, the veteran requested reconsideration of the 
restored combined 40 percent rating for the right knee, as 
referenced in VA's August 10, 1999 letter.  He explained that 
his May 1999 total knee replacement surgery was not 
successful.  He reported pain and limited motion.  In that 
same communication, he stated that he was unable to work as a 
result of his service-connected right knee disability.  

In an August 2000 rating decision, the veteran's disability 
rating for his service-connected status post medial 
meniscectomy, right knee, was increased to 60 percent 
disabling, effective July 1, 2000.  The separate 10 percent 
rating for degenerative arthritis of the right knee was 
discontinued, effective June 30, 2000.  Notice of that 
determination was issued on September 1, 2000.  In a 
statement received on September 11, 2000, the veteran 
indicated he was not appealing the right knee disability 
rating determination.

An official application for increased compensation based on 
unemployability was received by the RO in September 2000.  

A rating decision dated April 6, 2001 continued the 60 
percent evaluation as to the right knee disability (status 
post medial meniscectomy) and denied entitlement to a TDIU 
rating.  Notice of that determination, and his appellate 
rights, were provided in a VA letter issued on April 11, 
2001.  A timely notice of disagreement with that 
determination was received on May 4, 2001.  In response to 
the veteran's notice of disagreement, the RO issued a 
statement of the case on March 19, 2002.  

A signed statement from the veteran, received on July 17, 
2002, referenced that a 60 percent rating was on appeal, and 
reported increased right knee symptomatology.  

In correspondence dated August 6, 2002, and received on 
August 13, 2002, the veteran contended that he did not 
receive the RO's March 2002 statement of the case until July 
20, 2002.  He referenced his employability.

Analysis

The question for consideration is whether an appeal was 
timely perfected with respect to an April 2001 rating 
decision denying entitlement to an increased rating for a 
right knee replacement and denying entitlement to total 
disability rating due to individual unemployability (TDIU).

As noted above, notice of the April 2001 RO determination 
that continued the 60 percent evaluation for the right knee 
disability (status post medial meniscectomy) and denied 
entitlement to a TDIU rating was issued on April 11, 2001.  A 
timely notice of disagreement with that determination was 
received on May 4, 2001, and the RO issued a statement of the 
case on March 19, 2002.  Pursuant to applicable law, the 
veteran had 60 days from the issuance of the statement of the 
case in which to complete his appeal, as this was later than 
the remainder of the one-year period from the April 11, 2001 
notice of the rating action.  The signed statement from the 
veteran, received on July 17, 2002, which referenced that a 
60 percent rating was on appeal, and reported increased right 
knee symptomatology, is the earliest document which may be 
construed as a substantive appeal relative to the denial of 
an increased rating for the right knee disability.  The 
correspondence dated August 6, 2002, and received on August 
13, 2002, in which the veteran referenced his employability, 
is the earliest document which may be construed as a 
substantive appeal relative to the denial of a TDIU rating.  
Thus, the veteran failed to file a formal appeal as to the 
April 2001 RO denial within 60 days from the date the 
statement of the case was mailed, or within the remainder of 
the one-year period from the date the notification of the RO 
decision was mailed.  See 38 U.S.C.A. § 7105(d)(3) (West 
2002); 38 C.F.R. § 20.302(b) (2004).  Moreover, the evidence 
does not indicate that the veteran requested an extension for 
good cause pursuant to 38 C.F.R. § 3.109(b). 

In finding that the veteran's substantive appeal was untimely 
as to the April 2001 RO denial of the right knee increased 
rating and TDIU claims, the Board notes the veteran's 
contention that he did not receive the RO's March 2002 
statement of the case until July 20, 2002.  However, it is 
noted that there is a "presumption of regularity" under which 
it is presumed that Government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)).  Here no such evidence is shown to rebut the 
presumption.  Indeed, the evidence shows that the statement 
of the case was properly addressed to the veteran at the same 
address the veteran himself used in his subsequent 
correspondence to VA.  It is therefore presumed that timely 
notice of the RO determination, and the statement of the 
case, were sent to the veteran at his most recent address of 
record.

The Board notes that documents received subsequent to rating 
determinations in January 1998, March 1999, and May 1999, may 
be construed as timely notice of disagreements with those 
determinations.  However, in a statement received on 
September 11, 2000, the veteran indicated he was not 
appealing the right knee disability rating determination.  
Moreover, as noted above, a timely substantive appeal was not 
received following issuance of a statement of the case in 
March 2002 on the increased rating issue.  

Based on the foregoing, the veteran did not timely file a 
substantive appeal from the April 2001 RO denial of the 
issues of entitlement to an increased rating for a right knee 
replacement and for a TDIU rating.  As a result, the Board 
finds it has no jurisdiction over the appeals.  Accordingly, 
the appeals must therefore be dismissed.  38 U.S.C.A. §§ 
7105, 7108 (West 2002); see Roy, 5 Vet. App. at 554; see also 
Rowell, 4 Vet. App. at 17 [both observing in general that if 
there is a failure to comply with the law or regulations, it 
is incumbent upon the Board to reject the application for 
review on appeal].


ORDER

A timely substantive appeal not having been filed, the 
veteran's appeals for an increased rating for a right knee 
replacement, and for a TDIU rating, are dismissed.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


